 Case 3:20-cr-03652-JLS Document 26 Filed 04/07/21 PageID.47 Page 1 of 1



 1
 2
 3
 4                         UNITED STATES DISTRICT COURT
 5                      SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                  CASE NO.: 20CR03652-JLS
 8                       Plaintiff,
                                                ORDER TO CONTINUE
 9         v.                                   MOTION HEARING/TRIAL SETTING
10   WALTER MARCOS MARTINEZ,
11                       Defendant.
12
13         IT IS HEREBY ORDERED that the Joint Motion to Continue the Motion
14   Hearing is GRANTED. The April 9, 2021 Motion Hearing/ Trial Setting is hereby
15   continued to May 21, 2021, at 1:30 p.m.
16         IT IS FURTHER ORDERED that time is excluded under the Speedy Trial
17   Act pursuant to 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A) and (h)(7)(B)(iv). The Court
18   finds that pretrial motions are pending, that defense needs additional time to review
19   and evaluate additional discovery, that the ends of justice served by the exclusion
20   of time outweighs the best interest of the public and the defendant in a speedy trial,
21   that failure to exclude time would result in a miscarriage of justice, and that failure
22   to grant a continuance would deny the Defendant reasonable time necessary for
23   effective preparation, notwithstanding the exercise of due diligence.
24         SO ORDERED.
25   Dated: April 7, 2021
26
27
28
